Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Since the Terminal Disclaimer is approved (filed 11/18/21) with respect to the Parent case (US Application No. 14/848,411 or USPN 10,644,471), especially about the currently independent Claims 1, 12 & 19 which are patentably similar to the Parent’s independent Claims 1, 13 & 31, the Reasons for Allowance would be the same as the ones provided in the Parent case (filed 2/10/21; Section 2).
Therefore all the prior arts, on record from the IDS and cited References, do not teach or fairly suggest all of the limitations of:
a connector support assembly (Claim 1) with the limitations of “at least one shell connection interface, wherein the at least one shell connection interface of at least two of the plurality of inserts are configured to retain different sized shells of different mating connectors.”; 
a system for assembling an electrical connector (Claim 12) with the limitations of “at least one shell connection interface, wherein the at least one shell connection interface differs in one or both of size or shape from at least one other insert.”; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568.  The examiner can normally be reached on Mo-Fr: 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729						

December 14, 2021